In a proceeding pursuant to section 123 of the Alcoholic Beverage Control Law, the appeals are from a judgment of the Supreme Court, Kings County, dated August 28, 1967, which annulled the determination of appellant State Liquor Authority approving the application of appellants Stem and Harf for a retail liquor store license and issuing such license. Judgment reversed, on the law, without costs, and petition dismissed, without costs. The relief sought in this proceeding was a review of the administrative discretion of the State Liquor Authority in the granting of a liquor license. No grounds of illegality were shown. We are of the opinion that such a proceeding must be commenced within four months of the date of the issuance of the liquor license (CPLR 217; Matter of Saul v. State Liq. Auth., Sup. Ct., Orange County, Nov. 24, 1967). This proceeding was not commenced within the limited four months. Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.